Exhibit 10.1
image01.jpg [image01.jpg]


13601 Via Varra,
Broomfield, CO 80020




September 10, 2020


PERSONAL & CONFIDENTIAL
HAND DELIVERED


Dear Michelle:


We are pleased to confirm the terms of your promotion with Crocs, Inc. (the
“Company”) effective September 10, 2020 (the “Start Date”), on the following
terms:


1. Title - Your new position will be President reporting to Andrew Rees, Chief
Executive Officer, at our Broomfield, Colorado, location. Your position, duties
and reporting relationships are subject to change in accordance with operational
needs.


2. Compensation – Your base salary will be an annualized rate of $700,000.00,
equating to a bi-weekly salary of $26,923.07, less applicable withholdings and
deductions.


3. Short-term Incentive Plan – You are eligible to participate in the Company’s
Short-Term Incentive Plan (STIP) for the 2020 and beyond STIP plan years. The
target discretionary bonus for your position is 100% of your earnings for the
plan year, which is currently derived from the achievement of financial goals
including company profitability, individual and regional performance. Please
note, your 2020 STIP incentive opportunity will be prorated based upon your time
in each role, and your final payment is also subject to adjustment based on
individual performance. The STIP is subject to amendment or change at any time
with or without notice.


4. Long-term Incentive Plan – You are eligible to participate in the Company’s
Long-Term Incentive Plan (LTIP). In this plan, your target long-term incentive
is 125% of your base salary and will be discretionary based on Company and
individual performance. The LTIP is subject to amendment or change at any time
with or without notice.


5. One-Time RSU Award - Subject to the approval of the Compensation Committee of
the Company’s Board of Directors, you will be granted $1,000,000.00 in
Restricted Stock Units (RSUs) of the Company’s stock under the 2020 Crocs, Inc.
Equity Incentive Plan. The RSU award vests ratably, (33.3%) on the first
anniversary of the Start Date, (33.3%) on the second anniversary of the Start
Date, and (33.3%) on the third anniversary of the Start Date; provided that you
must be employed by the Company continuously to each such vesting date in order
to vest in the portion of RSU award on such date. The RSU award is subject to
you executing the applicable award agreement.


6. Benefits – If not already participating in the Company’s health benefit plan,
you will be eligible for health insurance benefits according to the Company’s
U.S. benefits plan on the first
1



--------------------------------------------------------------------------------





day of the month after your promotion. You will also be eligible for paid
time-off, as well as other benefits, in accordance with the Company’s policies
for similarly situated employees. Details of the Company’s health insurance and
other benefits are available to you, along with the summary plan descriptions,
at the Company’s intranet portal (Crocs I Connect) or you may contact the Crocs
Benefits Center at 1-844-285-4723. Your benefits will be in accordance the terms
of the applicable plans or policies for similarly situated employees, which may
change from time to time.


7. Severance - Should your employment terminate without Cause (as defined
below), or you resign for Good Reason (as defined below), you will receive a
minimum of 12 months’ pay at your then current base salary, in a lump sum, less
applicable taxes and withholdings. In addition, you will be eligible for
executive outplacement at the President Level, both of which are conditioned
upon signing the Company’s Separation Agreement and General Release. You are not
eligible to receive severance if you voluntarily resign your employment or are
terminated for Cause.


For purposes of this offer letter, “Cause” means the occurrence of any of the
following: (1) a conviction of or pleading guilty to (a) a felony, or (b) a
misdemeanor that is reasonably likely to cause material harm to the business,
financial condition, or operating results of the Company; (2) theft,
embezzlement or fraud; (3) any material failure to comply with known Company
policy, including, without limitation, those regarding conflicts of interest,
bribery and corruption, or disclosure of confidential information; (4) substance
abuse or use of illegal drugs that materially impairs the performance of your
job duties or that is likely to cause material harm to the business, financial
condition, or operating results of Crocs; or (5) the continued failure to
substantially perform your job duties (other than any such failure resulting
from incapacity due to physical or mental illness).


For purposes of this offer letter, “Good Reason” means the occurrence of any of
the following without your consent: (1) material diminution in your
responsibilities, authorities or duties; (2) reduction in your base salary
(unless such reduction is part of an across the broad uniformly applied
reduction affecting all senior executives and does not exceed the average
percentage reduction for all such senior executives and such reduction does not
exceed 10% in any one year); (3) a reduction in your incentive or equity
compensation opportunity such that it is materially less favorable to you than
those provided generally to all other senior executives; (4) any change in your
reporting relationship such that you would not report directly to the Company’s
CEO; (5) any requirement that you relocate your primary residence more than 50
miles, provided your primary residence is in the continental US; or (6) a
material breach of this letter agreement by the Company. Provided, however, that
“Good Reason” will not exist unless you have first provided written notice to
the Company of the occurrence of one or more of the conditions under the clauses
(1) through (6) above within 180 days of the condition’s occurrence, and such
conditions(s) is (are) not fully remedied within 30 days after the Company’s
receipt of written notice from you.


8. Change in Control Plan - So long as the Company maintains a Change in Control
Plan (the “CIC Plan”), you will be eligible to participate in the CIC Plan with
a Severance Payment Percentage of 200%, subject to the terms and conditions of
the CIC Plan.


2



--------------------------------------------------------------------------------





9. At-Will Employment - Your employment with the Company is at-will, meaning
both you and the Company retain the right to terminate the employment
relationship at any time, with or without cause and with or without notice. You
further acknowledge that this letter does not represent an employment contract,
express or implied, guaranteeing employment for any specific duration, nor does
it guarantee any fixed terms and/or conditions of employment.


10. Confidential Information


a.  You will become privy to information that is proprietary, confidential
and/or intended for Company use only.  “Confidential Information” means all
trade secrets belonging to the Company, and all nonpublic or proprietary
information relating to the Company's business or that of any Company customer.
Examples of Confidential Information include, but are not limited to,
information regarding products sold, distributed or being developed by the
Company and any other nonpublic information regarding the Company’s current and
developing products and technology; information regarding customers, prospective
customers, clients, business contacts; prospective and executed contracts;
marketing and/or sales plans, or any other initiatives, strategies, plans and
proposals used by the Company in the course of its business and any non-public
or proprietary information regarding the Company’s present or future business
plans; financial information; and software, databases, algorithms, processes,
designs, prototypes, methodologies, reports, specifications. You shall at all
times during and after your employment, maintain confidentiality of the
Confidential Information. You shall not, without the Company’s prior written
consent, directly or indirectly: (i) copy or use any Confidential Information
for any purpose not within the scope of your work on the Company’s behalf; or
(ii) show, give, sell, disclose or otherwise communicate any Confidential
Information to any person or entity other than the Company unless such person or
entity is authorized by the Company to have access to the Confidential
Information in question. These restrictions do not apply if the Confidential
Information has been made generally available to the public by the Company or
becomes generally available to the public through some other normal course of
events. All Confidential Information prepared by or provided to you is and shall
remain the Company’s property or the property of a Company customer to which
they belong.


b.  You agree that, upon request of the Company or upon termination (whether
voluntary or involuntary), you shall immediately turn over to the Company all
Confidential Information, including all copies, and other property belonging to
the Company or any of its customers, including documents, disks, or other
computer media in your possession or under your control. You shall also return
any materials that contain or are derived from Confidential Information or are
connected with or relate to your services to Company or any of its customers.


11. Intellectual Property
a. You hereby assign to the Company all of your rights, title, and interest
(including but not limited to all patent, trademark, copyright and trade secret
rights) in and to all Work Product (as defined herein). You further acknowledge
and agree that all copyrightable Work Product prepared by you within the scope
of your employment with the Company is “works made for hire” and, consequently,
that the Company owns all copyrights thereto. “Work Product” shall include but
is not limited to, all literary works, software, documentation, memoranda,
photographs, artwork, sound recordings, audiovisual works, ideas, designs,
inventions, discoveries, creations, conceptions, improvements, processes,
algorithms, and so forth which: (i) are prepared or developed by you,
individually or jointly with others, during your employment
3



--------------------------------------------------------------------------------





with the Company, whether or not during working hours; and (ii) relate to or
arise in any way out of 1) current and/or anticipated business and/or activities
of the Company, 2) the Company’s current and/or anticipated research or
development, 3) any work performed by you for the Company, and/or 4) any
information or assistance provided by the Company, including but not limited to
Confidential Information.
b.  You shall promptly disclose to the Company all Work Product. All such Work
Product is and shall forthwith become the property of the Company, or its
designee, whether or not patentable or copyrightable. The Company will execute
promptly upon request any documents or instruments at any time deemed necessary
or proper by the Company in order to formally convey and transfer to the Company
or its designee title to such Work Product, or to confirm the Company or its
designee’s title therein, and in order to enable the Company or its designee to
obtain and enforce United States and foreign Letters Patent, Trademarks and
Copyrights thereon. You agree to perform your obligations under this Section 11
without further compensation, except for reimbursement of reasonable
out-of-pocket expenses incurred at the request of the Company.
12. Non-Compete


a.  In order to protect the Company’s Confidential Information and trade
secrets, which would cause irreparable harm to the Company if disclosed to a
competitor, during your employment, and for a period of 12 months following the
termination of your employment (whether voluntary or involuntary) with the
Company (the “Restriction Period”), you shall not, without the prior written
consent of the Company, directly or indirectly engage in any employment,
independent contracting, consulting engagement, business opportunity or
individual activity in the United States of America or abroad with the following
casual footwear companies: Skechers USA, Inc., Wolverine Worldwide, Inc.,
Deckers Outdoor Corporation, as well as any other entity or business that is
primarily engaged in the design and/or distribution of casual footwear
(collectively, the “Restricted Activities”). You further acknowledge and agree
that in light of your role, knowledge of, and access to the Company’s
Confidential Information and trade secrets, and the international nature of
Company’s business, that the restrictions set forth in this Section 12.a are
reasonable.


b. In the event you breach this covenant not to compete, the Restriction Period
shall automatically toll from the date of the first breach, and all subsequent
breaches, until the resolution of the breach through private settlement,
judicial or other action, including all appeals. The Restriction Period shall
continue upon the effective date of any such settlement, judicial or other
resolution.


c. The Company has the option, in its sole discretion, to elect to waive all of
a portion of the Restriction Period or to limit the definition of Restricted
Activities, by giving you seven (7) days prior notice of such election.


13.  Non-Solicitation - During your employment, and for 12 months following the
termination of your employment (whether voluntary or involuntary) with the
Company, you shall not, without the prior written consent of the Company,
directly or indirectly: (i) solicit, induce, hire, or aid or assist any other
person or entity in soliciting for employment, offering employment to, or hiring
any employee of the Company who was an employee of the Company at any time
during the 12 months prior to the last day of employment; or (ii) encourage or
solicit any customer, vendor,
4



--------------------------------------------------------------------------------





supplier or contractor who has a business relationship with the Company on the
date of your termination of employment to terminate or seek to modify or
terminate its relationship with the Company. The restrictions set forth in
Sections 13(i) and (ii) above shall not prohibit any form of general advertising
or solicitation that is not directed to a specific person or entity.


14. Employee Cooperation. During and after your employment ends, you acknowledge
and agree that you have a duty to cooperate by providing truthful information
and any documents in connection with any legal proceeding in which the Company
is involved and regarding which you have knowledge, information or expertise, or
where the Company believes your attendance and participation could be beneficial
to the Company. You will be reimbursed by the Company for any reasonable
out-of-pocket expenses resulting from said assistance or participation.


15. Survival - Your obligations under Sections 10-14 of this letter shall
survive the termination of your employment (whether voluntary or involuntary)
with the Company. The Company is also entitled to communicate your obligations
under Sections 10-14 of this letter to your future or potential employer.


16. Remedies - You acknowledge that if you breach any obligation under this
letter, including a breach of one or more provisions regarding confidentiality,
non-competition, non-solicitation, or disclosure of Work Product, the Company
will suffer immediate and irreparable harm and damage and that a remedy at law
would be inadequate. You therefore agree that upon such breach or threatened
breach of any obligation under this letter, in addition to any and all legal
remedies, the Company shall be entitled to seek any injunctive relief available
in order to prevent or restrain any such breach. This Section 16 shall not be
construed as an election of any remedy or as a waiver of any right available to
the Company under this letter or the law, including the right to seek damages
from you for a breach of any provision of this letter.


17. Entire Agreement - This letter contains the entire understanding between the
parties relating to your employment and supersedes all prior statements,
representations or agreements, whether written or oral, made to you by any
representative of the Company relating to your employment.


18. Governing Law and Venue - The validity, enforceability, construction and
interpretation of this letter are governed by the laws of the State of Colorado.
The parties also agree that in the event a dispute arises regarding this letter,
the parties will submit to the jurisdiction of the federal and state courts of
the State of Colorado. You expressly waive any objection as to jurisdiction or
venue in the state and federal courts located in Denver, Colorado.


We are confident in your ability and willingness to make positive contributions
in this position. Please accept our best wishes for success. Congratulations on
your promotion!




5



--------------------------------------------------------------------------------





Sincerely,


Shannon Sisler


Shannon Sisler
SVP & Chief People Officer
Crocs, Inc.




*************************************************************************************************************


Please confirm your acceptance of this conditional promotion offer by signing
the letter where indicated below. Please return one copy to me at
ssisler@crocs.com.




Signed and Accepted by: /s/ Michelle Poole




Print Name: Michelle Poole Date: 09/10/20










6

